IN THE SUPREME COURT OF THE STATE OF DELAWARE

JACK BUTLER, JR.,1                       §
                                         §     No. 446, 2015
      Petitioner Below,                  §
      Appellant,                         §     Court Below—Family Court of
                                         §     the State of Delaware
      v.                                 §
                                         §
JESSICA LYNN EVANS,                      §     File No. CN14-04998
                                         §     Pet. Nos. 15-08106; 15-08907
      Respondent Below ,                 §
      Appellee.                          §


                           Submitted: January 8, 2016
                           Decided:   April 6, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                      ORDER

      This 6th day of April 2016, upon consideration of the parties’ briefs and the

Family Court record, it appears to the Court that:

      (1)    Parents Jack Butler, Jr. and Jessica Lynn Evans filed a series of

motions in the Family Court regarding custody and visitation rights concerning

their child. The appellant, Butler, has appealed the Family Court’s order dated

July 20, 2015, denying his motion to reopen and reargue the court’s order of June

23, 2015, which accepted a Commissioner’s order dated April 13, 2015, finding



1
 By Order dated August 19, 2015, the Court sua sponte assigned pseudonyms to the parties.
Supr. Ct. R. 7(d).
Butler in contempt of an order for protection from abuse (“PFA”). We find no

merit to the appeal. Accordingly, we affirm.

      (2)   The record reflects that Butler and the appellee, Evans, filed cross-

petitions for PFA orders in January 2015. Following a hearing on January 30,

2015, the PFA petitions were resolved by a Consent Order without a finding of

abuse. The Consent Order granted Evans visitation with the child every weekend

at a relative’s home in Maryland.

      (3)   On March 23, 2015, Evans filed a motion for contempt of the Consent

Order, alleging that Butler was denying her visitation. A hearing was scheduled

for April 13, 2015. On April 1, 2015, Butler filed a cross-motion for contempt,

contending that visitation with Evans was not occurring under the terms of the

Consent Order, which provided that it was supposed to be at Evans’s sister’s home.

The Consent Order’s terms, however, do not provide a specific address or specify

at which of Evans’s three sisters’ homes visitation with Evans was to occur. Butler

also moved for a continuance of the April 13 hearing, which the Family Court

denied.

      (4)   At the April 13 hearing on the motions for contempt, Butler argued

that the Consent Order did not accurately reflect the intent of the parties. At the

conclusion of the hearing, the Commissioner granted Evans’s motion for contempt

and denied Butler’s motion for contempt.       The Commissioner explained that

                                        2
Butler’s private investigator, who Butler alleged could attest to Evans’s alleged

abuse of their daughter, was not in court to testify. In a written order issued the

same day, the Commissioner ruled:

      For the reasons stated on the record, the court finds Mr. [Butler] in
      contempt of the current PFA [Consent Order] in effect as he has not
      allowed the child to have visitation with Ms. [Evans] since 2/8/15.
      Again, for the reasons stated on the record, Mr. [Butler’s] motion is
      denied on the merits.

      (5)   Butler filed a request for review of the Commissioner’s April 13

order. After ordering and reviewing a transcript of the January 30 PFA hearing,

the Family Court issued an order on June 23, 2015, accepting the Commissioner’s

April 13 order and entering that order as the final order of the court. The Family

Court’s June 23 order provided that “the terms discussed were exactly what the

Commissioner wrote in the January 30, 2015 [Consent] Order.”

      (6)   On June 29, 2015, Butler filed a “motion to reopen and reargue” the

June 23 order. The Family Court denied the motion on July 20, 2015. This appeal

followed.

      (7)   On appeal, Butler argues that the Family Court erred when it denied

his motion to reopen and reargue the June 23 order, which entered the April 13

order as the court’s final order. On appeal from an order denying a motion seeking




                                        3
to reopen and reargue a Family Court judgment, we uphold factual findings unless

clearly erroneous and review errors of law de novo.2

      (8)      Having carefully considered the parties’ positions on appeal and the

Family Court record, we affirm the July 20 order denying Butler’s motion to

reopen and reargue. Butler has not demonstrated, and the record does not reflect, a

basis to reopen or reargue the June 23 order. The record reflects that the Family

Court conducted a proper review of the April 13 order and did not err when

accepting that order as the final order of the court. The Family Court had a

sufficient basis in the record to conclude that the Consent Order accurately

reflected the parties’ agreement and that Butler had violated the order by denying

required visitations.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                         BY THE COURT:
                                         /s/ Leo E. Strine, Jr.
                                         Chief Justice




2
  Snyder v. Snyder, 2010 WL 3463390 (Del. Sept. 3, 2010) (citing Wife (J.F.V.) v. Husband
(O.W.V., Jr.), 402 A.2d 1202, 1204 (Del. 1979)).

                                           4